Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/21/21 has been entered. Claims 1, 2, 4-13, and 15-22 are pending in the application. Claims 3 and 14 have been canceled and claims 21 and 22 are new. In light of the amendments to claims 1, 12, and 18, there is a new ground for rejection under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1, 12, and 18 include the limitations of "wherein the acidizing is a single treatment fluid operation" and “a single acidizing treatment fluid.” However, the Application as filed is absent proper support for the introduction of such a limitation. While the Specification does indeed mention combining acidizing with a treatment fluid, there is no basis for the additional requirement of wherein .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-10, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2017/0218261- cited previously). 	With respect to independent claim 1, Nguyen discloses a method for acidizing a subterranean formation comprising: 	preparing an emulsion comprising: 		an aqueous liquid ([0093] and [0110]); 		a multifunction hydrolysable oil (Abstract, [0093], and [0100]); 	 	at least two co-solvents ([0093] and [0110]); and 	 	a surfactant ([0093] and [0110]);
 	combining the emulsion with a carrier fluid to provide a treatment fluid ([0105]); 	introducing the treatment fluid to the subterranean formation ([0093]); 	contacting hydrocarbons within the subterranean formation with the treatment fluid ([0093]); In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	Further regarding claim 1, Nguyen discloses wherein the emulsion enlarges microfractures ([0100]), i.e., the emulsion has a droplet size of at most a few microns. Although silent to wherein the emulsion droplet size is “less than 500 nm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an emulsion droplet size as claimed insofar as because it has been held "[W]here the general In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 2, Nguyen discloses wherein the multifunction hydrolysable oil may be triethyl citrate ([0100]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the multifunction hydrolysable oil. 	With respect to depending claim 5, Nguyen discloses wherein the surfactant may be dodecylbenzene sulfonate ([0064]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the surfactant. 	With respect to depending claim 6, Nguyen discloses wherein the co-solvents may be alcohol ([0028]). The Office takes Official Notice that common and well known alcoholic co-solvents include those instantly claimed (e.g. methanol and ethanol). 	With respect to depending claim 7, Nguyen discloses wherein the concentration of the carrier fluid component in the treatment fluid can be “about 0.01 wt% to about 99 wt%” ([0095] and [0105]) (i.e., the concentration of the emulsion in the treatment fluid can be about 1 wt% to about 99.99 wt%). Although silent to wherein the concentration of the emulsion is “in the range of about 5% v/v to about 50% v/v,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an emulsion concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 8, Nguyen discloses wherein the contacting the hydrocarbons within the subterranean formation with the treatment fluid comprises contacting hydrocarbons within a fracture within the subterranean formation ([0093] and [0100]). 	With respect to depending claim 9, Nguyen discloses wherein the treatment fluid is a liquid treatment fluid and the carrier fluid comprises an aqueous liquid ([0045], [0095], and [0105]). 	With respect to depending claim 10, Nguyen discloses wherein the treatment fluid is a two-phase gas/liquid system comprising a foam ([0093] and [0095]). 	With respect to independent claim 18, Nguyen discloses a system for acidizing a subterranean formation comprising: 	a single acidizing treatment fluid comprising a carrier fluid and an emulsion (Abstract, [0047], [0095] and [0105]), wherein the emulsion comprises: 		an aqueous liquid ([0093] and [0110]); 		a multifunction hydrolysable oil (Abstract, [0093], and [0100]); 	 	at least two co-solvents ([0093] and [0110]); and 	 	a surfactant ([0093] and [0110]); 	mixing equipment capable of containing a treatment fluid ([0115]); and 	pumping equipment capable of pumping the treatment fluid into a wellbore ([0112]).
 	Further regarding claim 18, Nguyen discloses wherein the emulsion enlarges microfractures ([0100]), i.e., the emulsion has a droplet size of at most a few microns. Although silent to wherein the emulsion droplet size is “less than 500 nm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an emulsion droplet size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to depending claim 19, Nguyen discloses wherein the multifunction hydrolysable oil may be triethyl citrate ([0100]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the multifunction hydrolysable oil. 	With respect to depending claim 20, Nguyen discloses wherein the treatment fluid is a foam ([0093]).	With respect to depending claim 22, Nguyen discloses wherein the surfactant may be dodecylbenzene sulfonate ([0064]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the surfactant.
Claims 4, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2017/0218261- cited above) in view of Watkins (US 4,737,296- cited previously). 	With respect to depending claims 4 and 21, Nguyen discloses an emulsion comprising an acid, wherein the acid composition is foamed. However, Nguyen fails to expressly disclose the specific amount of acid in said emulsion. Watkins teaches an emulsion comprising an acid, wherein the acid composition is foamed, and wherein the amount of acid in the emulsion is “about 1 to 70 parts by weight” (col. 3 lines 55-60). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the ratio of components of the foamed acid taught by Watkins for the foamed acid disclosed by Nguyen since it amounts to nothing more than the obvious application of a known working composition for an equivalent composition, KSR at 1396 	With respect to depending claim 11, Nguyen discloses a foamed acid for acidizing a subterranean formation ([0093]). However, Nguyen fails to expressly disclose the specific gas employed as the foaming component. Watkins teaches a foamed acid for acidizing a subterranean formation, wherein the gas employed as the foaming component is natural gas (Abstract and col. 4 lines 42-45). Replacing the foaming gas disclosed by Nguyen with the foaming gas taught by Watkins is but a simple substitution of one known equivalent foaming gas for another, performing the same function for the same purpose, i.e., foaming a foamed acid for acidizing a subterranean formation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). With regards to the natural gas being “de-liquefied liquefied natural gas,” i.e., the natural gas was in liquid form at some prior point, a person having ordinary skill in the art would understand natural gas in gaseous form to include any natural gas that happened to have been previously in a liquid form but is now gaseous. 	With respect to independent claim 12, Nguyen discloses a method for acidizing a subterranean formation comprising: 	preparing an emulsion comprising: 		an aqueous liquid ([0093] and [0110]);
 	combining the emulsion with a carrier fluid to provide a treatment fluid ([0105]); 	introducing the treatment fluid to the subterranean formation ([0093]); 	contacting hydrocarbons within the subterranean formation with the treatment fluid ([0093]); and 	hydrolyzing the multifunction hydrolysable oil to provide an organic acid and an alcohol within the subterranean formation ([0095], [0098], and [0100]); 	wherein the acidizing is a single treatment fluid operation (Abstract and [0047]). 	Regarding claim 12, Nguyen discloses combining an acid emulsion with a carrier fluid, and further, wherein the acid may be foamed acid ([0093], [0095], and [0105]). However, Nguyen fails to expressly disclose the specific gas employed as the foaming component. Watkins teaches a foamed acid for acidizing a subterranean formation, wherein the gas employed as the foaming component is natural gas (Abstract and col. 4 lines 42-45). Replacing the foaming gas disclosed by Nguyen with the foaming gas taught by Watkins is but a simple substitution of one known equivalent foaming gas for another, performing the same function for the same purpose, i.e., foaming a foamed acid for acidizing a subterranean formation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). With regards to the natural gas being “de-liquefied liquefied natural gas,” i.e., the natural gas was in liquid form at some prior point, a person having ordinary skill in the art would understand natural gas in gaseous form In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	Further regarding claim 12, Nguyen discloses an emulsion comprising a multifunctional hydrolysable oil and hydrolyzing the multifunctional hydrolysable oil to provide an organic acid ([0095], [0098], and [0100]). However, Nguyen fails to expressly disclose wherein the hydrolysis additionally forms an alcohol. Nevertheless, this would have been obvious to person having ordinary skill in the art since the reaction product of hydrolyzing the multifunctional hydrolysable oil disclosed by Nguyen is an organic acid and alcohol. Furthermore, since Nguyen discloses the same composition as claimed, the material, if subjected to a hydrolysis process would naturally act in the same manner as claimed, i.e., it would form an organic acid and alcohol.  If there is any difference between the composition of Brothers and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 13, Nguyen discloses wherein the multifunction hydrolysable .
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 	Applicant argues, based upon the amendment (notably rejected under 112(a) above), that Nguyen fails to anticipate the limitation of wherein the acidizing is a “single... operation.” The Examiner finds this argument unpersuasive. Nguyen does indeed disclose a method of acidizing wherein the acidizing operation comprises a single treatment fluid. The Examiner points out that any additional step which might be recited by Nguyen, e.g., a coating on part of the subterranean formation, amounts to an additional step not included in the actual acidizing operation. 	Furthermore, it is noted that the features upon which applicant relies (i.e., the exclusion of the additional feature of a coated subterranean formation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that such a limitation would likewise have written description issues. 	Moreover, the omission of a step (such as any steps disclosed by Nguyen other than the acidizing step) is obvious and any method which excludes a step or element would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention see Ex parte Wu, 10 USPQ 2031 The Examiner notes that it appears the applicant is arguing that their invention amounts to nothing more than a simpler version of that which is disclosed by Nguyen. 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., co-solvents control micelle size and micelle size prematurely spending the multifunctional hydrolysable oil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674